Citation Nr: 1207218	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-24 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased initial evaluation for service-connected posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to April 17, 2008, and as 70 percent disabling thereafter.  

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).  


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to September 1969.  

This appeal to the Board of Veterans Appeals (Board) arises from an April 2003 rating action which granted service connection for PTSD, evaluated as 50 percent disabling, with an effective date for service connection of September 20, 2001.   

The Veteran appealed the issue of entitlement to an increased initial evaluation.  In August 2008, the RO increased the Veteran's rating for PTSD from 50 percent to 70 percent, and assigned an effective date for the 70 percent rating of April 17, 2008.  

In October 2006,the Veteran was afforded a hearing at the RO before a hearing officer.


FINDINGS OF FACT

1.  Prior to April 17, 2008, the Veteran's PTSD is shown to have been productive of symptoms that included nightmares, sleep disturbance, intrusive thoughts, depression, and avoiding crowds, but not occupational and social impairment, with deficiencies in most areas.  

2.  As of April 17, 2008, the Veteran's PTSD is shown to have been productive of symptoms that include nightmares, sleep disturbance, intrusive thoughts, depression, and avoiding crowds, but it is not shown to have been manifested by total occupational and social impairment.  

3.  The Veteran's service-connected disabilities are: PTSD, evaluated as 50 percent disabling prior to April 17, 2008, and as 70 percent disabling thereafter. 

4.  As of April 17, 2008, the Veteran's service-connected disabilities are shown to have precluded him from engaging in substantially gainful employment. 


CONCLUSIONS OF LAW

1.  Prior to April 17, 2008, the criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2011).  

2.  As of April 17, 2008, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2011).  

3.  As of April 17, 2008, the criteria for establishing entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321(b)(1), 4.16(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The Veteran asserts that he is entitled to an increased initial evaluation for his service-connected PTSD.  

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1 (2011), the Veteran's discharge (DD Form 214) indicates service in Vietnam, and shows that he received the Combat Infantryman Badge.  The post-service medical evidence shows that he received individual and group therapy between 1981 and 1982, for complaints that included generalized anger, with notations of manipulative and passive-aggressive behavior, and the need "to see self in a somewhat messianic role."  He was afforded a diagnosis of a personality disorder.  

In June 2003, the RO granted service connection for PTSD, evaluated as 50 percent disabling, with an effective date for service connection of September 20, 2001.  The Veteran appealed the issue of entitlement to an increased initial evaluation.  In August 2008, the RO granted the claim, to the extent that it increased the Veteran's rating for PTSD from 50 percent to 70 percent, and assigned an effective date for the 70 percent rating of April 17, 2008.  Since this increase did not constitute a full grant of the benefits sought, the increased initial evaluation issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Given the foregoing, appeal period is from September 20, 2001 to the present, see 38 C.F.R. § 3.400(b)(1) (2011), and the issue may be stated as whether the criteria for an evaluation in excess of 50 percent for PTSD have been met prior to April 17, 2008, whether the criteria for an evaluation in excess of 70 percent have been met as of April 17, 2008.  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

Under DC 9411, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.   

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV").  

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

A.  Prior to April 17, 2008  

The relevant medical evidence is summarized as follows:

Reports from M.T., D.O., dated between 2001 and 2007, show treatment for psychiatric symptoms, at times noted to include tangential and circumstantial thoughts, and anxiety.  They indicate the ongoing use of Zoloft.  A May 2003 report notes that he was "generally stable currently." A June 2005 report notes "Doing O.K. generally."  The Board notes that these reports contain little in the way of examination findings and recorded symptoms, as used for evaluation of PTSD.  See 38 C.F.R. § 4.130, DC 9411. 

A statement from Dr. M.T., dated in September 2002, shows that he reports that the Veteran received treatment twice a month beginning in October 2001, and once a month thereafter, with a 33-year history of PTSD symptoms.  His symptoms were noted to include recurring recollections of combat, depression, despair, agoraphobia, irritability, poor sleep and concentration, and social isolation.  On examination, speech was circumstantial and tagential at times, and there was some loosening of associations.  There was some anxiety and suspiciousness, and a preoccupation with Vietnam.  There were some problems with attention and concentration, but memory was generally intact.  The Axis I diagnosis was chronic PTSD with depression and anxiety and paranoid ideation.  The Axis II diagnosis was paranoid and obsessive personality disorder.  The Axis V diagnosis was a GAF score of 50.  

In a letter, dated in November 2004, Dr. M.T. indicated that he was still treating the Veteran and that he had been taking his medications.  Dr. M.T. stated that the Veteran was fully disabled, and that his PTSD was manifested by anxiety, panic attacks, depression, anger episodes and impaired impulse control.  He stated that the Veteran was not imminently suicidal or homicidal, but that he had deficiencies in most areas of his life including an ability to work and interact with family.  He had impaired judgment relative to his ability to function at a job.  His speech was tangential and circumstantial, and he was obsessional in his ruminative thinking about Vietnam.  He had extreme difficulty in adapting to stressful situations which would make him unable to function in a job.  Although he had been working on a website for Vietnam veterans, this work was nonproductive and nonprofitable, and it was not an indication of some ability to be employed.  If his previous GAF score did not reflect his full disability, it should be "revised downward."  

A VA examination report, dated in March 2003, shows that the Veteran reported a 33-year history of symptoms that included depression, despair, paranoid thoughts, anger, disturbed sleep, nightmares.  His spouse reported witnessing social isolation, and said that he had few friends, and that his concentration was poor.  He stated that he used alcohol occasionally, and that he had a history of heavier use.  He reported having three previous marriages, and indicated that he was currently married.  On examination, he was alert and oriented times three.  Hygiene was appropriate and grooming skills were good.  Overall mood was "okay," and affect was mildly restricted.  There were no suicidal or homicidal thoughts.  There was an obsessional component to his thoughts, but he did not admit to specific rituals or compulsions.  There were no current auditory hallucinations.  There was some persecutory ideation.  Insight and judgment were intact.  His attention span was within normal limits.  The Axis I diagnosis was PTSD with some depression and anxiety.  The Axis II diagnosis was likely obsessive compulsive personality disorder.  The Axis V diagnosis was a GAF score of 55.  

A VA examination report, dated in May 2006, shows that the Veteran complained of "being overwhelmed with the details of his life."  Fox example, he reported he could not take a shower because he would had to list everything he had to do prior to taking the shower, and "he gets all worked up and worried about these things, he gives up and will just go back to bed and will not bother taking a shower."  He abandoned a lot of tasks.  He reported some difficulty in concentration, but was able to work at his website for hours, and spent most of his nights doing this while sleeping during the day.  His spouse reported he could not do everyday chores, but that he did some cooking.  He denied current depression or suicidal ideation.  He reported using Zoloft, which improved his thinking.  He did not report significant problems with anxiety, and indicated that he only had rare panic attacks.  Although he was forgetful, he was able to go shopping.  He had not worked since 1979.  He denied using illegal substances or alcohol.  On examination, he had strong body odor, although he was clean.  Affect was full and appropriate.  Speech was spontaneous, and he had a "very excellent" vocabulary.  Psychomotor activity was slightly increased.  Thought content was unremarkable.  There was no suicidal or homicidal ideation.  There were no observed or reported psychotic symptoms.  Attention, concentration, and memory were grossly within normal limits.  The Axis I diagnosis was mild PTSD, and cognitive disorder not otherwise specified (NOS).  The Axis II diagnosis was personality disorder NOS with obsessive-compulsive traits.  The Axis V diagnosis was a GAF score of 45.  The examiner essentially stated that the Veteran's PTSD "does not appear to be particularly troubling him," and that his symptoms were primarily due to disorders other than PTSD.  

The Board finds that for the period prior to April 17, 2008, an initial evaluation in excess of 50 percent is not warranted.  The Veteran's symptoms are not shown to be sufficiently severe to have resulted in occupational and social impairment, with deficiencies in most areas, and the Board has determined that the preponderance of the evidence shows that the Veteran's PTSD more closely resembles the criteria for not more than a 50 percent rating.  The findings as to the Veteran's speech, associations, affect, mood, insight, and judgment, are not shown to be sufficiently severe to warrant an increased rating.  In this regard, the findings note that he was.  His GAF scores were 45, 50, and 55.  To the extent that the GAF score of 45 in the May 2006 VA examination report indicates severe symptoms, see QRDC DSM-IV, this is not per se evidence of the criteria for a 70 percent rating, and the Board finds that when this score is read in context with the findings in that report, as well as the other medical evidence of record, that this evidence is insufficient to warrant an initial evaluation in excess of 50 percent.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (although a GAF score may be indicative of a certain level of occupational impairment, it is only one factor in determining an appellant's degree of disability).   Specifically, the May 2006 VA examination report notes that the Veteran was able to go shopping, and that he had spontaneous speech and a "very excellent" vocabulary, unremarkable thought content, and no suicidal or homicidal ideation or psychotic symptoms.  Attention, concentration, and memory were grossly within normal limits.  The examiner essentially stated that the Veteran's PTSD "does not appear to be particularly troubling him," and that his symptoms were primarily due to disorders other than PTSD.  Accordingly, an initial evaluation in excess of 50 percent is not warranted prior to April 17, 2008.  

B.  As of April 17, 2008

The relevant evidence is summarized as follows:

A VA examination report, dated in April 2008, indicates that the examination was performed on April 17, 2008.  The report shows that the Veteran indicated that he was not currently receiving treatment for psychiatric symptoms.  He was accompanied by his former spouse, who stated that they were divorced in September 2007 because the Veteran was withdrawn, and short-tempered.  The Veteran stated that he spent all of his time at home and that cooking was the only activity he was able to do.  He reported that he had lost 30 pounds since the summer which he "needed to lose."  He stated that he was no longer drinking "like I was," and reported a history of drinking 1.75 liters of vodka in two days.  He reported poor sleep, and being isolated.  He stated he was not showering regularly and that he had only taken one shower in the last year.  He reported bathing with a washcloth while standing at his sink; he indicated that this was because of back pain.  He stated he quit taking Zoloft in July 2007 because he could not afford it.  He stated he could not tolerate crowded places.  He reported having few contacts with others, and that he had no hobbies.  The report notes a history of recent suicide attempts, but shows that the Veteran explained, "Just my drinking."  He stated he drank wine and beer "all day and all night."  On examination, he was disheveled, with unkempt hair and beard.  Speech was "loquacious," with "very educated vocabulary."  Affect was constricted and mood was depressed.  He was easily distracts, but could do serial 7's and could spell a word forward and backwards.  He was oriented to person, time and place.  He had guilt-ridden congnitions bordering on obsessions.  With regard to insight and judgment, he understood the outcome of behavior and that he has a problem.  There was no inappropriate behavior, but there was some obsessive/ritualistic behavior, specifically, ruminations about guilt and moral obligation to save others.  There were panic attacks when he was away from home, and even in his own backyard.  There were no homicidal thoughts, but there were passive suicidal thoughts.  Impulse control was good.  There were no episodes of violence.  He was not able to maintain minimum daily hygiene.  Impairment of activities of daily living was "none" (toileting, sports and exercise), "moderate" (shopping, self-feeding), "severe" (household chores, grooming, bathing), and his symptoms prevented traveling, driving, and "other recreational activities."  He avoided going out unless necessary, and had to have someone with him to go shopping.  Unless he had an appointment, he did not groom, get dressed, or bathe.  On examination, remote, recent and immediate memory was normal.  He was hypervigilant and did not feel safe outside his home.  Psychological testing was noted to show severe depression.  The Veteran was noted to be unemployed, with no employment since 1979.  The Axis I diagnoses were PTSD, severe major depression, panic disorder with agoraphobia, and alcohol abuse.  All Axis I non-PTSD diagnoses were said to be related to PTSD.  The Axis II diagnosis was obsessive-compulsive personality traits.  The Axis V diagnosis was a GAF score of 40.  The examiner noted severe survivor's guilt and the need to "save the world."  His ruminations and sense of moral obligation were said to "border on the obsessive and delusional."  The Veteran was noted to live in a "barren, minimalistic existence."  

A VA examination report, dated in September 2010, by Dr. J.H.O., shows that the examiner reported that there was no history of hospitalization for psychiatric symptoms.  The Veteran was noted not to be receiving group or individual therapy, and he was noted to have discontinued Zoloft and Setraline.  He reported crying spells several times per month, episodes of anger, anxiety a few days per week, panic attacks, and a reduced energy level due to sleep apnea.  He was noted to be living alone in his own house.  There was no history of suicide attempts or violence.  He was noted to be socially engaged with his ex-wife, children, and mother.  He reported that he drank three 1.7 liter bottles of vodka a week, which had "no problematic effect."  On examination, he was in a wheelchair; he was noted to have incomplete quadriplegia C5-7.  Speech was slow and clear, and circumstantial and tangential at times.  Affect was anxious, and he was tearful at times.  He was easily distracted, with a short attention span.  He could do serial 7's, but not spell a word forward and backwards.  He was oriented to person, time and place.  Thought content was unremarkable.  He had persistent delusions of guilt.  With regard to insight, he understood that he has a problem.  There was sleep impairment, with three to four hours at a time, usually from early to mid-morning.  There was no inappropriate behavior.  He had panic attacks triggered by uncomfortable behavior or when he was in a car and saw a stretch of land that reminded him of Vietnam.  There were no homicidal or suicidal thoughts.  Impulse control was good.  He could not maintain minimal personal hygiene.  He could cook, and minimally clean his house.  Impairment of activities of daily living were "none" (self-feeding), "slight" (traveling), "moderate" (household chores, toileting, shopping, dressing/undressing), "severe" (grooming, bathing), and his symptoms prevented driving, and "other recreational activities."  Remote, recent and immediate memory was normal.  He was hypervigilant and disliked being around people.  The Axis I diagnoses were chronic PTSD, with depression, alcohol abuse, and cannabis abuse by history (both were said to be related to PTSD).  The Axis II diagnosis was deferred, obsessive, compulsive traits.  The Axis V diagnosis was a GAF score of 50.  The examiner noted that there was total occupational and social impairment due to PTSD signs and symptoms.  See also Dr. J.H.O.'s March 2001 supplemental opinion.  

A VA examination report, dated in June 2011, by Dr. J.H.O., shows that the Veteran reported that he lived alone.  It was noted that he was in a wheelchair.  He stated that he spent most of his time watching television.  He denied crying spells, anxiety, and panic attacks.  There were no recent hospitalizations.  On examination, he was clean, appropriately dressed, and not malodorous.  Speech was spontaneous, clear, and coherent.  He was talkative and articulate.  He was able to do serial 7's and to spell a word forward and backward.  He was oriented to person, time and place.  He had persistent delusions of guilt.  He understood the outcome of behavior, and that he had a problem.  There were no auditory hallucinations.  There was no inappropriate behavior.  There were no panic attacks, and no homicidal or suicidal thoughts.  There were no episodes of violence.  He was not able to maintain minimum personal hygiene, claiming he took a shower once every few months.  Impairment of activities of daily living were "none" (toileting, self-feeding, dressing/undressing), "moderate" (household chores), "severe" (grooming, bathing), and his symptoms prevented shopping, traveling, and driving.  Remote, recent and immediate memory was normal.  The Axis I diagnoses were chronic PTSD, alcohol abuse, and cannabis abuse, and a history of major depressive disorder.  The Axis II diagnosis was personality disorder NOS.  The Axis V diagnosis was a GAF score of 55.  The examiner noted that there was not total occupational and social impairment due to PTSD signs and symptoms, and that his symptoms did not result in deficiencies of judgment, thinking, family relations, work, mood, or school.  There was reduced reliability and productivity due to his symptoms.  

VA progress notes, dated as of April 17, 2008, show a number of treatments for psychiatric symptoms, with GAF scores of 49 (June and October of 2008), 53 (January 2009), 55 (October 2010), and 50 (May 2011).  These reports show cervical spine surgery in early May 2010, and inpatient treatment beginning in May 2010 for a SCI/D (spinal cord injury and disease) program (nonservice-connected).  

The Board finds that as of April 17, 2008, an evaluation in excess of 70 percent is not warranted.  The Veteran's GAF scores have ranged from 40 to 55.  To the extent that the GAF score of 40 indicates the presence of "some impairment in reality testing or communication," see QRDC DSM-IV, this GAF score is not per se evidence of the criteria for a 70 percent rating, and in fact, such symptoms are not shown in that report.  Furthermore, this score is nine points lower than any subsequently assigned GAF score; this GAF score does not appear to be supported by the associated findings.  Brambley.  With regard to the scores of 49 (two scores) and 50, these are at the high end of the range of serious impairment.  The scores of 53 and 55 are evidence of moderate symptoms.  The VA examination reports show that his memory, orientation, thought processes, thought content, judgment, and insight were not found to be defective.  There were no delusions, hallucinations, homicidal or suicidal thoughts, inappropriate behavior, or episodes of violence.  Impulse control was good.  There is mixed evidence of obsessive/ritualistic behavior, and panic attacks, with neither shown upon the most recent VA examination.  He was usually not able to maintain minimum personal hygiene, however, the findings in the most recent VA examination report show that on examination, he was clean, appropriately dressed, and not malodorous.  The September 2010 VA examiner specifically indicated that there was total occupational and social impairment due to PTSD, however, the GAF score was 50, and the June 2011 VA examination report shows that the same examiner determined that there was not total occupational and social impairment.  Furthermore, there is no evidence of gross impairment in thought processes or communication, intermittent inability to perform activities of daily living (other than some evidence of inability to maintain minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name, nor are the Veteran's psychiatric symptoms otherwise shown to have resulted in total occupational and social impairment.  

In summary, the evidence does not show that the Veteran has psychiatric symptoms that are so severe as to warrant a 100 percent rating, and the claim must be denied.    

C.  Conclusion

Consideration has been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2011); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  An evaluation in excess of 70 percent is provided for certain manifestations of the service-connected PTSD disability but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999) and Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of his PTSD such that an increased initial evaluation is warranted.  

The Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  TDIU

The Veteran asserts that he is entitled to a total rating based on unemployability due to service-connected disability (TDIU).

In June 2006, the RO denied the Veteran's claim for TDIU.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

In Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the Court held that when entitlement to a TDIU is raised during the adjudicatory process of an underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  In this case, following the RO's June 2006 rating decision denying TDIU, evidence was associated with the claims files which pertains to the issue of entitlement to a TDIU, including two competent opinions concerning employability.  As such, entitlement to a TDIU is to be considered part of the claim in this case. Id.  

VA law provides a total rating for compensation where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.341, 4.16(a).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a).  

It is established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The question in a total rating case based upon individual unemployability due to service-connected disability is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In this case, the appellant's PTSD has herein been assigned a 70 percent rating as of April 17, 2008, and thus, the schedular criteria for consideration of a total rating under 38 C.F.R. § 4.16(a) have been met as of that date (currently service connection is not in effect for any disabilities other than PTSD).  Prior to that time, the Veteran did not meet the minimum schedular requirements for TDIU, and the only basis for the assignment of a TDIU is on an extraschedular basis.  In such cases, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  However, the Board has previously concluded that the schedular evaluation is adequate, and that referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  Therefore, the determinative issue is whether the appellant is shown to be unable to secure and follow a substantially gainful occupation because of his service-connected disability as of April 17, 2008.

Having reviewed the evidence, and while there is some doubt, the Board concludes that a finding in favor of entitlement to a TDIU is warranted.  It does not appear that the Veteran has worked for many years.  In April 2008, the Veteran was afforded a GAF score of 40, although the findings are not entirely consistent with this score, the report shows that there were panic attacks when he was away from home, and even in his own backyard.  He was not able to maintain minimum daily hygiene.  In two opinions, dated in September 2010 and March 2011, Dr. J.H.O. essentially determined that the Veteran is unemployable due to psychiatric symptoms.  Other than the GAF score of 40 assigned in the April 2008 VA examination report, the Veteran's assigned GAF scores have ranged between 49 and 55, and they are evidence of moderate to severe symptoms.  The VA examination reports show that in addition to PTSD, he has been found to have "severe" major depression,  and a panic disorder with agoraphobia.  His symptoms are also shown to include a significant tendency to isolate himself in his home, and an inability to maintain hygiene.  The Board therefore finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, that the criteria for TDIU are shown to have been met.  Accordingly, TDIU is granted.


III.  VCAA

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In this regard, in October 2002, a VCAA notice was issued in association with a claim for service connection for PTSD, and this claim was granted in June 2003.  In such cases, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491-93 (2006).  

The RO has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded several examinations.  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

In February 2010, the Board remanded the claim for additional development.  Specifically, the Board requested that the Veteran be afforded yet another VCAA notice, that all VA records dated after January 5, 2009 be obtained, and that the Veteran be afforded neuropsychiatric testing, as well as another psychiatric examination.  It appears that all of the requested development has been completed.  In this regard, the Veteran was afforded additional VCAA notice in June 2010.  Extensive VA progress notes, dated between 2009 and 2011, have been associated with the claims files.  In June 2011, the Veteran was afforded a VA psychiatric examination.  This report shows that it was based on a review of the Veteran's C-file.  It shows that the Veteran's oral history was taken, that his relevant history was summarized, that he was examined, and the report contains detailed findings.  A multi-axial diagnosis was provided, as well as an opinion on employability.  In addition, in July 2011, the Veteran was afforded a VA neuropsychiatric examination.  The examiner took the Veteran's history and summarized his educational, military, trauma, employment, legal, marital, substance abuse/addiction, and psychiatric histories.  Observations and findings were made.  The examiner stated that "neuropsychological evaluation requests generally are not made regarding purely psychiatric concerns, as is the case here."  He explained, in part, that neurocognitive deficits, if any, from affective issues are not static but vary from time to time and should not be expected to be debilitating, and that psychiatry "should well be able to address functional impairment due to psychiatric issues."  The examiner further indicated that the Veteran's neurocognitive functioning was adversely affected by his continued heavy use of alcohol and smoking marijuana, and that these should be discontinued.  The examiner concluded that neuropsychological evaluation was not indicated, therefore, further testing was not performed.  To the extent that the Board's February 2010 requested the involvement of a VA physician, Dr. M.W., who examined the Veteran in May 2006, this was not done.  However, it is not clear whether this physician was still available, and in any event, there is no indication of prejudice to the Veteran.  As previously indicated, the 2011 VA examination reports are adequately detailed and sufficient for adjudication.  Given the foregoing, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Prior to April 17, 2008, an initial evaluation in excess of 50 percent for service-connected PTSD is denied.  

As of April 17, 2008, a rating in excess of 70 percent for service-connected PTSD is denied.  

TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


